      Case 1-20-41063-nhl             Doc 13   Filed 05/11/20           Entered 05/11/20 11:51:56




                                                                       windelsmarx.com


Alan Nisselson                                                        156 West 56th Street | New York, NY 10019
212.237.1000                                                          T. 212.237.1000 | F. 212.262.1215
anisselson@windelsmarx.com




Electronically Filed                                                  May 11, 2020

The Honorable Nancy Hershey Lord
United States Bankruptcy Court
Eastern District of New York
271-C Camden Plaza East
Brooklyn, NY 11201

Re:     Mohamed Bashir (“Debtor”)
        Chapter 7 Case No. 1-20-41063-nhl
        Our File No. 820740-99

Dear Judge Lord:

I am the Chapter 7 Trustee of the above-referenced Debtor. I hereby withdraw the Report of No
Distribution for this case filed on May 11, 2020 which was filed in error.



                                                              Respectfully submitted,

                                                              /s/ Alan Nisselson
                                                              Alan Nisselson, Chapter 7 Trustee




                       {11808465:1}     NEW YORK, NY   |   NEW BRUNSWICK, NJ   |   MADISON, NJ
